 A.C.E. CONSTRUCTION, INC. 609A.C.E. Construction, Inc. and New Jersey Regional Council of Carpenters.  Case 22ŒCAŒ25655 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH The General Counsel seeks a default judgment1 in this case on the ground that the Respondent has failed to timely answer the complaint.  Upon a charge filed by the New Jersey Regional Council of Carpenters, the Union, on March 10, 2003,2 the General Counsel issued the complaint on May 30 against A.C.E. Construction, Inc., the Respondent, alleging that it has violated Section 8(a)(1) and (5) of the Act by failing and refusing to pro-vide the Union with requested information necessary for and relevant to the Union™s performance of its duties as the exclusive collective-bargaining representative of the unit.  The Respondent failed to file an answer.   By letter dated June 17, the Region notified the Re-spondent that unless an answer was received by June 24, a Motion for Default Judgment would be filed.  No an-swer was filed.   On July 16, the General Counsel filed a Motion for Summary Judgment with the Board.  On July 22, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.   The Respondent™s counsel, Sean F. Byrnes, filed a re-sponse to the Notice to Show Cause, admitting that the Respondent failed to file a timely answer, but asserting good cause for its failure to do so.  The issue before the Board, therefore, is whether the reasons proffered by the Respondent for its failure to file a timely answer consti-tute good cause.  We find, for the reasons set forth be-low, that good cause has not been established, and we grant the General Counsel™s Motion for Default Judg-ment. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively states that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered                                                                                                                      1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the com-plaint.  Accordingly, we construe the General Counsel™s motion as a motion for default judgment.   2 All dates refer to 2003 unless otherwise indicated. admitted.  Further, the undisputed allegations in the Gen-eral Counsel™s motion disclose that the Region, by letter dated June 17, notified the Respondent that unless an answer was received by June 24, a Motion for Default Judgment would be filed.   In the response to the Board™s Notice to Show Cause, Byrnes, who states that he represents the Respondent in the instant proceeding as well as in a proceeding in New Jersey involving the American Arbitration Association (AAA), claims that he was unaware of the present matter prior to receipt of a copy of the General Counsel™s mo-tion.3  He also contends that the Respondent may not have ﬁappreciate[d] the fact that this matter involving the National Labor Relations Board was a separate proceed-ing from the one pending . . . in New Jersey.ﬂ  Byrnes requests that the Board postpone its decision on the Gen-eral Counsel™s motion and allow the Respondent to par-ticipate in a hearing.   For the reasons set forth below, we find that the Re-spondent has failed to establish good cause for the failure to file a timely answer.  First, it is undisputed that the Respondent was served with the complaint on May 30.4  It is well established that once a respondent has been properly served with the complaint, knowledge of the complaint may be imputed to a respondent™s counsel.  Day & Zimmerman Services, 325 NLRB 1046 (1998); Jones Pallet Recycle & Mfg., 288 NLRB 279 (1988), enfd. 888 F.2d 129 (7th Cir. 1989).  Therefore, Byrnes™ implicit contention that the Respondent could not file a timely answer because Byrnes was unaware of the com-plaint is without merit.  We impute knowledge of the complaint to Byrnes on the basis of the Respondent hav-ing been served with the complaint.   Second, Byrnes argues that the Respondent™s failure to file a timely answer may have been due to inadvertent error.  In this regard, Byrnes asserts that the Respondent may not have been able to distinguish between the pro-ceeding involving the Board and the proceeding involv-ing the AAA.  This claim does not establish good cause.  The Respondent was properly served the complaint de-tailing the specific allegations pending against the Re-spondent and explaining the Respondent™s obligation to file a timely answer.  Furthermore, the Respondent was also sent a letter by the General Counsel reminding it of its failure to file an answer to the complaint and extend-ing the deadline for filing an answer to June 24.  We find that these documents preclude any valid basis for confus- 3 Byrnes states that the New Jersey proceeding involves the same collective-bargaining agreement at issue here. 4 The General Counsel attached to his motion a copy of a post office return receipt showing that the Respondent received the complaint on June 2. 340 NLRB No. 72  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610 ing the Board proceeding with
 the AAA proceeding.  See 
Lee & Sons Tree Service
, 282 NLRB 905 (1987) (Board 
found no merit in respondent™s contention that its failure 
to file an answer was due to
 excusable neglect because of 
its mistaken belief that the matters addressed in the com-
plaint had been resolved through the D.C. Office of 
Wage and Hour).   
The Respondent never advised the Region that it did 
not understand what it was required to do.  
Associated Supermarket
, 338 NLRB 780, 781 (2003).  Nor did it 
request an extension of time to file an answer. 
 Lockhart 
Concrete
, 336 NLRB 956, 957 fn. 3 (2001).  The Board 
has long held that such a pattern of repeatedly ignoring 

the Board™s procedures and warnings is incompatible 
with a showing of good cause.  
Odaly™s Management 
Corp.
, 292 NLRB 1283, 1284 (1989).   
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel™s Motion for Default Judgment.
5On the entire record, the 
Board makes the following 
FINDINGS OF FACT 
I. JURISDICTION 
At all material times, the Respondent, a corporation, 
with an office and place of business in Hazlet, New Jer-
sey, has been engaged as a general contractor in the 
building and construction industry performing commer-
cial construction.   
During the 12-month period preceding the issuance of 
the complaint, the Respondent purchased and received at 

its Hazlet, New Jersey facility goods valued in excess of 
$50,000 directly from points outside the State of New 
Jersey.   
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.   
II. ALLEGED UNFAIR LABOR PRACTICE 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-
                                                          
 5 Citing Sec. 102.111(c) of the Board™s Rules, the dissent states that 
it would give the Respondent an oppor
tunity to supply affidavits to 
support its explanation for its failure to file a timely answer.  Sec. 
102.111(c) provides, inter alia, that
 answers to a complaint ﬁmay be 
filed within a reasonable time after 
the time prescribed by these rules 
only upon good
 cause shown based on excusable neglect and when no 
undue prejudice would result.ﬂ  (Emphasis added.)  This is the same 
standard that we have applied above
.  Inasmuch as the Respondent has 
filed a response to the Notice to Show Cause but has not shown good 

cause for its failure to file a ti
mely answer, even though we have ac-
cepted its representations as true, we see no reason to grant it yet an-
other opportunity to explain its failure to comply with the Board™s 
Rules.   tive bargaining within the meaning of Section 9(b) of the 
Act: All Carpenters and Joiners; Lathers; Millwrights; Pile 

Drivers, Bridge, Dock and Wharf Carpenters; Divers, 
Underpinners, Timbermen and Core Drillers; Ship-
wrights, Boat Builders, Ship Carpenters, Joiners and 
Caulkers; Cabinet Makers, Bench Hands, Stair Builders 

and Millmen; Wood and Resilient Floor Layers and 
Finishers; Carpet Layers; Display Workers; Shinglers, 
Siders and Insulators; Ac
oustic and Drywall Applica-
tors; Shorers and House Movers; Loggers, Lumber and 
[Sawmill] Workers; Furniture Workers, Reed and 
Ratan Workers; Shingle Weavers; Casket and Coffin 
Makers; Box Makers, Railroad Carpenters and Car 
Builders and all those engaged in the operating of wood 

working or other machinery required in the fashioning, 
milling or manufacturing of products used in the trade, 
or engaged as helpers to any of the above divisions or 
sub-divisions, but excluding any other employees.   
At all material times, Building Contractors Association 
of New Jersey (the Association) has been an organization 
composed of various employers engaged in the construc-
tion industry, one purpose of which is to represent its 
employer-members in negotiating and administering col-

lective-bargaining agreements with various labor organi-
zations, including the Union. 
About October 15, 2001, the Respondent entered into a 
ﬁshort form agreement,ﬂ wh
ich at all material times 
bound the Respondent to the terms and conditions of 
employment of the Association Agreement effective as 
of October 15, 2001, and to the terms and conditions of 
future Association Agreemen
ts unless timely notice was 
given.  
The Respondent, an employer
 engaged in the building 
and construction industry, granted recognition to the Un-
ion as the exclusive collectiv
e-bargaining representative 
of the unit without regard to whether the majority status 

of the Union had ever been established under the provi-

sions of Section 9(a) of the Act.  Such recognition has 
been embodied in successi
ve collective-bargaining 
agreements, the most recent of
 which is effective for the 
period May 1, 2002, to April 30, 2007. 
For the period of October 15, 2001, to April 30, 2007, 
based on Section 9(a) of the Act, the Union has been the 
limited exclusive collective-ba
rgaining representative of 
the unit.   
Since on or about February 14, the Union, by letter, 
has requested that the Respondent furnish the Union with 
the following information: certified payroll documents 
for the Ocean County Sports Complex project; and certi-
fied payroll documents for any of the Respondent™s sub-
contractors for the same pr
oject.  The information re-
 A.C.E. CONSTRUCTION, INC. 611quested is necessary for and relevant to the Union™s per-
formance of its duties as 
the exclusive collective-bargaining representative of 
the unit employees.  Since 
on or about February 14, the Respondent has failed and 

refused to furnish the Union with the information re-
quested.   
CONCLUSION OF LAW 
By its failure to furnish the Union with information 
necessary for and relevant to its performance of its duties 
as the exclusive collective-ba
rgaining representative of 
unit employees, the Respondent has engaged in unfair 
labor practices affecting commerce within the meaning 
of Section 8(a)(1) and (5) and Section 2(6) and (7) of the 

Act.   REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, we shall 

order the Respondent to provide the Union with the in-
formation requested by letter dated on or about February 
14.   ORDER The National Labor Relations Board orders that the 
Respondent, A.C.E. Construc
tion, Inc., Hazlet, New Jer-
sey, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to provide New Jersey Re-
gional Council of Carpenters with information necessary 

for and relevant to its performance of its duties as the 

exclusive collective-bargaining representative of em-
ployees in the following appropriate unit: 
 All Carpenters and Joiners; 
Lathers; Millwrights; Pile 
Drivers, Bridge, Dock and Wharf Carpenters; Divers, 
Underpinners, Timbermen and Core Drillers; Ship-
wrights, Boat Builders, Ship Carpenters, Joiners and 
Caulkers; Cabinet Makers, Bench Hands, Stair Builders 

and Millmen; Wood and Resilient Floor Layers and 
Finishers; Carpet Layers; Display Workers; Shinglers, 
Siders and Insulators; Ac
oustic and Drywall Applica-
tors; Shorers and House Movers; Loggers, Lumber and 
[Sawmill] Workers; Furniture Workers, Reed and 
Ratan Workers; Shingle Weavers; Casket and Coffin 

Makers; Box Makers, Railroad Carpenters and Car 
Builders and all those engaged in the operating of wood 
working or other machinery required in the fashioning, 
milling or manufacturing of products used in the trade, 
or engaged as helpers to any of the above divisions or 
sub-divisions, but excluding any other employees.   
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Provide the Union with information it requested by 
letter on or about February 14, 2003. 
(b) Within 14 days after service by the Region, post at 
its facility in Hazlet, New Jersey, copies of the attached 

notice marked ﬁAppendix.ﬂ
6  Copies of the notice, on 
forms provided by the Regional Director for Region 22, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any tim
e since on or about Febru-
ary 14, 2003.   
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN BATTISTA, dissenting. 
I would not grant the Motion for Default Judgment. 
This case involves a failure to answer a complaint by a 
pro se Respondent.  That is, although the Respondent had 
counsel in a case involving 
the American Arbitration 
Association (AAA), the Respondent did not have counsel 
in the instant case.  However, both matters involved the 

same collective-bargaining 
agreement.  The Respondent 
asserts, without contradiction, that it did not appreciate 

the fact that the two proceedings were separate.  It there-
fore assumed that its counsel in the AAA matter was 
handling the NLRB matter as we
ll.  In fact, counsel was 
not handling the NLRB matter, and was not aware of the 
complaint and the necessity to respond thereto. 
After the issuance of the Notice to Show Cause, coun-
sel was made aware of these NLRB matters.  He has re-

sponded, with the explanation set forth above. 
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612 It may well be that a reasonable person would have re-
sponded to the complaint, or at least told his lawyer (in 
the AAA proceeding) about the complaint.  However, 
even if the failure to take 
these steps was neglectful, the 
issue is whether such neglect was ﬁexcusable.ﬂ
1  In my 
view, it is not surprising that a lay person confronted 
with multiple litigation becomes confused about such 
matters.  I also note that the General Counsel and the 
Charging Party claim no prejudice arising from the Re-
spondent™s nonresponse.  In
 these circumstances, the 
penalty of forfeiture may be unwarranted.  I would there-
fore give the Respondent an opportunity to supply affi-
davits to support its explanation of the failure to respond 
to the complaint.
2 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
                                                          
 1 See Sec.102.111(c) of the Rules. 
2 Id.  My colleagues argue that, even if every assertion of fact by the 
Respondent is true, these facts do not 
amount to ﬁexcusable neglect.ﬂ  I 
do not agree.  I would pass on this 
case only after all of the relevant 
facts are secured.   
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to provide New Jersey 
Regional Council of Carpenters with information which 
is necessary for and relevant to its performance of its 
duties as the exclusive collective-bargaining representa-
tive of our employees in the following appropriate unit:   
 All Carpenters and Joiners; 
Lathers; Millwrights; Pile 
Drivers, Bridge, Dock and Wharf Carpenters; Divers, 
Underpinners, Timbermen and Core Drillers; Ship-
wrights, Boat Builders, Ship Carpenters, Joiners and 
Caulkers; Cabinet Makers, Bench Hands, Stair Builders 
and Millmen; Wood and Resilient Floor Layers and 
Finishers; Carpet Layers; Display Workers; Shinglers, 

Siders and Insulators; Ac
oustic and Drywall Applica-
tors; Shorers and House Movers; Loggers, Lumber and 
[Sawmill]
 Workers; Furniture Workers, Reed and 
Ratan Workers; Shingle Weavers; Casket and Coffin 
Makers; Box Makers, Railroad Carpenters and Car 
Builders and all those engaged in the operating of wood 

working or other machinery required in the fashioning, 
milling or manufacturing of products used in the trade, 
or engaged as helpers to any of the above divisions or 
sub-divisions, but excluding any other employees.  
  WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL furnish the Union with the information it 
requested on or about February 14, 2003. 
 A.C.E. CONSTRUCTION, INC.
  